Title: To George Washington from Benjamin Lincoln, 7 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War Office May 7. 1782
                        
                        I find by the late muster of General Hazen’s regiment that Major Reed is returned absent without leave, and
                            Major Woodson as having overstaid his furlough.
                        Woodson, I am informed by the General, was furloughed by your Excellency at York Town for three months—Reed’s
                            standing with his General and Officers of the regiment is such as gives no hope of his ever re-joining the Corps.
                        General Hazen does not consider those Gentlemen as Officers now in his regiment, and applies for new
                            appointments—I think it would be improper to create any new Majors until it is determined that Reed and Woodson are not in
                            service.
                        I wish your Excellency’s opinion whether those Gentlemen can longer be considered in service—If a doubt
                            arises—whether they are or are not—how the matter shall be ascertained. I have the honor to be, with perfect respect and
                            esteem Your Excellency’s obedt Servt
                        
                            B: Lincoln
                        
                    